                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02491-KLM

ROSEANN AUSTIN,

       Plaintiff,

v.

CHILDREN’S HOSPITAL COLORADO,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion for Summary Judgment

[#36]1 (the “Motion”). Plaintiff filed a Response [#37] in opposition to the Motion, and

Defendant filed a Reply [#38]. The Court has reviewed the Motion, Response, Reply, the

entire case file, and the applicable law, and is sufficiently advised in the premises. For the

reasons set forth below, the Motion [#36] is DENIED.2

                                       I. Background

       Plaintiff initiated this action on October 18, 2017, alleging that Defendant, Plaintiff’s

former employer, discriminated against her on the basis of a disability in violation of the




       1
         “[#36]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court's case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
         Pursuant to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 40.1(c), this case has been referred
to the undersigned for all purposes. See [#37].

                                              -1-
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112, et seq. See Compl. [#3].3

Plaintiff’s Complaint and Jury Demand [#3] (the “Complaint”) does not state a specific

cause of action. However, Plaintiff claims that Defendant violated the ADA, 42 U.S.C. §

12112, by failing to reasonably accommodate her recovery from shoulder surgery in not

giving her reasonable leave and not allowing her to return to work under her doctor’s

restrictions. Id. ¶ 30. For this alleged violation, Plaintiff seeks back pay and front pay,

compensatory damages, and reasonable attorneys’ fees pursuant to 42 U.S.C. § 12112.

Id. ¶ 31.

       Discovery in this case concluded on September 6, 2018, and Defendant filed the

present Motion [#36] on September 18, 2018. In the Motion [#36], Defendant argues that

“Plaintiff is unable to demonstrate a triable issue of fact as to the first element of a prima

facie case of disability discrimination -- that Plaintiff was in fact a ‘disabled person’ under

the ADA.” [#36] at 2. Therefore, according to Defendant, summary judgment “must be

granted in favor of [Defendant] as to Plaintiff’s claim that she was discriminated against in

violation of the ADA.” Id.

                                      II. Material Facts

       Plaintiff contests only one paragraph in Defendant’s “Statement of Material Facts”

section of the Motion [#36]. Response [#37] at 1. Plaintiff further states that “the facts

regarding [D]efendant’s discrete issue (Did [Plaintiff] suffer from an ADA disability?) are



       3
           Plaintiff's Complaint and Jury Demand [#3] initially named “Pediatric Care Network,
Children’s Hospital Colorado LLC, d/b/a Children’s Hospital” as Defendant. On February 23, 2018,
the Parties moved to substitute Defendant Children’s Hospital Colorado as the proper Defendant
in this case which the Court granted by Minute Order [#30] on March 9, 2018. See Joint Motion to
Substitute Party [#23].

                                              -2-
generally undisputed.” Id. at 2. Therefore, the Court incorporates Defendant’s “Statement

of Material Facts” herein unless otherwise noted.

A.     Plaintiff’s Employment with Defendant

       Defendant is a private, not-for-profit pediatric healthcare network and children’s

hospital. Def.’s Ex. 1, Aff. of Jennifer Darmofal (the “Darmofal Aff.”) [#36-1] ¶ 2. Plaintiff

began her employment with Defendant as a Clinical Nurse II in the Post-Anesthesia Care

Unit (“PACU”) on or about April 1, 2008. Compl. [#1] ¶ 5; Def.’s Ex. 2, Depo. of Plaintiff

Roseann Austin (the “Austin Depo.”) [#36-2] at 27:2-8.

       As a Clinical Nurse II in the PACU, Plaintiff’s job duties included monitoring patients

coming out of surgery who were still under the effects of anesthesia, including being

responsible for their airways, monitoring vital signs, assessing pain levels, and going over

information with the parents of the patient. Def.’s Ex. 2, Austin Depo. [#36-2] at

30:21-32:25; Pl.’s Ex. 6, Decl. of Plaintiff Roseann Austin (the “Austin Decl.”) [#37-1] ¶ 1.

Plaintiff’s job duties also included holding patients down while they were coming out of

anesthesia, and being able to perform CPR on patients if necessary. Def.’s Ex. 2, Austin

Depo. [#36-2] at 35:1-36:12. Patients in the PACU ranged from the age of zero to eigteen

or twenty. Id. [#36-2] at 33:25-34:8.

       The physical requirements listed in the Job Description for the Clinical Nurse II

position in the PACU included carrying, lifting, pulling, pushing, and reaching up to one-third

of the time, being able to assist in lifting, transporting and positioning of patients, being able

to encounter a patient who falls or loses balance, and being able to lift or exert force of up

to 100 pounds, up to one-third of the time. Def.’s Ex. 1, Darmofal Aff. [#36-1] ¶ 6; Ex. A

to Darmofal Aff. [#36-1] at 6-7. Plaintiff agrees that the physical requirements listed above

                                               -3-
are accurate but explains that she never had to lift 100 pounds while at work. Def.’s Ex. 2,

Austin Depo. [#36-2] at 41:5-11; Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 2. Plaintiff further

explains that her job required little physical exertion except to occasionally hold a child

down who was coming out of anesthesia but that this involved downward pressure which

did not cause her shoulder any heightened pain. Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 2.

B.     Plaintiff’s May 2, 2016 Shoulder Surgery and Subsequent Recovery

       Sometime between 2014 and 2015, Plaintiff began experiencing pain in her right

shoulder. Def.’s Ex. 2, Austin Depo. [#36-2] at 59:22-60:12; Pl.’s Ex. 6, Austin Decl. [#37-1]

¶ 3. Plaintiff saw Dr. Jonathan Bravman for her shoulder pain on December 16, 2015, at

which time she and Dr. Bravman discussed physical therapy and injections to treat

Plaintiff’s shoulder. Def.’s Ex. 2, Austin Depo. [#36-2] at 61:5-25; 63:15-24. In February

2016, after physical therapy and injections did not result in significant improvement, Plaintiff

and Dr. Bravman discussed the possibility of surgery but Dr. Bravman “never said [surgery]

was an absolute mandatory thing.” Id. at 63:25-64:15; 65:21-66:10.

       During this time, Plaintiff had no work or medical restrictions and was still able to

work and perform all of the essential job requirements of her position as a Clinical Nurse

II in the PACU, including lifting, reaching and carrying. Id. at 59:22-60:19; 63:5-14;

66:11-23. Plaintiff experienced pain while working but was able to work through it. Id. at

68:6-14.

       Plaintiff ultimately decided to have surgery on her shoulder, and discussed the timing

of her surgery and how much time she would need to be off from work with her supervisor,

Regina Hoefner-Notz.       Id. at 66:24-67:10.      In that conversation, Plaintiff and Ms.

Hoefner-Notz agreed that Plaintiff would likely be out on leave for at least twelve, but

                                              -4-
probably sixteen weeks. Id. at 87:10-22. Ms. Hoefner-Notz anticipated that Plaintiff might

need leave for up to sixteen weeks based on the fact that another nurse in the unit had just

had the same shoulder surgery and was out for approximately that long. Id.; Def.’s Ex. 3,

Depo. of Regina Hoefner-Notz (“Hoefner-Notz Depo.”) [#36-3] at 9:25-10:13.

       Plaintiff’s surgery was initially scheduled for March 28, 2016, but was postponed

after Plaintiff came down with the flu. Def.’s Ex. 2, Austin Depo. [#36-2] at 69:7-70:23; Pl.’s

Ex. 6, Austin Decl. [#37-1] ¶ 3. Plaintiff states, and Defendant does not dispute, that after

recovering from the flu, Dr. Bravman released Plaintiff to return to work on April 1, 2016,

with the restriction that Plaintiff not lift more than five pounds and keep her right arm in a

sling at all times. Pl.’s Ex. 8, Dr. Bravman’s Note, dated April 1, 2016 [#37-3] at 1. Plaintiff

further states that her supervisor did not allow her to return to work prior to her surgery

because of these restrictions even though Plaintiff said she could do her job under those

restrictions. Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 3. Ultimately, Plaintiff did not return to work

between March 28, 2016, and her rescheduled surgery date of May 2, 2016. Def.’s Ex. 2,

Austin Depo. [#36-2] at 83:24-84:1.

       On May 2, 2016, Plaintiff underwent surgery on her right shoulder, specifically a right

shoulder arthroscopy with debridement of undersurface rotator cuff tear, biceps tenodesis,

distal clavicle resection and subacromial decompression. Id. at 84:7-23; Def.’s Ex. 4,

medical records from University of Colorado Hospital (“uchealth”), [#36-4] at 13-16; Pl.’s

Ex. 6, Austin Decl. [#37-1] ¶ 5. Plaintiff’s preoperative diagnoses were a right partial versus

focal full-thickness rotator cuff tear, right shoulder biceps tendinitis with subluxation, right

shoulder AC arthrosis and right should subacromial bursitis. Def.’s Ex. 4, medical records

from uchealth [#36-4] at 12-13.

                                              -5-
       There were no complications during Plaintiff’s May 2, 2016 surgery. Id. at 13. For

the first six weeks after the surgery, Plaintiff had to wear a sling over her right arm and she

could not use that arm for any reason. Def.’s Ex. 2, Austin Depo. [#36-2] at 84:24-85:20;

Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 5. Three days after her surgery, Plaintiff started attending

physical therapy sessions once or twice a week, which lasted for at least six weeks. Def.’s

Ex. 2, Austin Depo. [#36-2] at 85:21-86:13. Plaintiff does not dispute that she started

physical therapy three days after her surgery but explains that she was unable to move her

shoulder on her own for at least six weeks. Pl.’s Ex. 6, Austin Decl. [#37-1] ¶¶ 4-5. The

physical therapist moved Plaintiff’s arm and shoulder so she could regain her range of

motion but she herself could not move her arm or shoulder for six weeks. Id. ¶ 4.

       On May 13, 2016, eleven days after her surgery, Plaintiff returned to see Dr.

Bravman for her first postoperative visit. Dr. Bravman noted that Plaintiff was “doing great,”

“looks great,” and that she had no complaints, had started physical therapy, and her pain

was under good control. Def.’s Ex. 4, medical records from uchealth [#36-4] at 25.

According to Dr. Bravman’s physical examination, Plaintiff’s right shoulder showed

“nicely-healing incisions” and she did not have “any biceps cramping or deformity.” Id.

       On July 6, 2016, approximately eight weeks after her May 2, 2016 surgery, Plaintiff

was seen again by Dr. Bravman. Id. at 26. Dr. Bravman indicated in his notes that Plaintiff

stated that “she was doing excellent, though, over the past two weeks or so, she thinks that

the shoulder is getting a bit more painful and a bit stiff.” Id. Dr. Bravman’s physical

examination of Plaintiff revealed that her shoulder “shows nicely healing incisions,” she had

no biceps cramping or deformity, and she did have “a bit of limitation of active equal to

passive range of motion….” Id. Dr. Bravman also noted that “I think that her surgical result

                                              -6-
looks good, though I think she is developing a little bit of capsulitis here in the postoperative

period. I have discussed continuing with gentle stretching and progression with [physical

therapy] as I think this will be time limited and will likely go away.” Id. Dr. Bravman also

noted that Plaintiff could consider an injection if she continued to be bothered by pain. Id.

       Around this time, ten weeks after her surgery, Plaintiff states that she could barely

raise her arm parallel to the ground but began to be able to lift twenty pounds in physical

therapy. Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 6. Plaintiff felt she could return to work six

weeks later on August 3, 2016, although she would be in pain. Id. ¶ 7.

C.     Plaintiff’s Impairment Lasted Three Months - From May 2, 2016, to August 2,
       2016

       Plaintiff’s recovery from shoulder surgery lasted three months, from May 2, 2016,

to August 2, 2016. Def.’s Ex. 5, Pl.’s Resps. to Interrogs. [#36-5] at 2-3; Def.’s Ex. 2, Austin

Depo. [#36-2] at 54:4-57:25.

       On August 3, 2016, Plaintiff obtained a note from Dr. Bravman, which she furnished

to Defendant’s Human Resources Department, stating that she was released to return to

work as of that date “with the following restrictions that are dictated by her pain/discomfort.

She should not be required to lift or reach overhead; she should not be required to transfer

patients until her strength has increased.” Def.’s Ex. 1, Darmofal Aff. [#36-1] 7; Ex. B to

Darmofal Aff. [#36-1] at 12; Def.’s Ex. 2, Austin Depo. [#36-2] at 97:20-99:1; 100:10-13;

Pl.’s Ex. 7, Dr. Bravman’s Note, dated August 3, 2016 [#37-2] at 1.

       Defendant represents that, as of August 3, 2016, Plaintiff could have performed all

of the essential functions of her job, including lifting and reaching overhead, and could lift

five to ten pounds by working through her pain and discomfort, just as she did prior to her


                                              -7-
surgery. Motion [#36] at 7; Def.’s Ex. 2, Austin Depo. [#36-2] at 99:2-13; 103:1-3; 99:15-22.

This is the one statement in Defendant’s “Statement of Facts” that Plaintiff contests.

Response [#37] at 2. Plaintiff disputes the characterization that she could perform “all the

essential functions of her job” as of August 3, 2016, given that Dr. Bravman’s note stated

that Plaintiff “should not be required to lift or reach overhead.” Id. at 2; Pl.’s Ex. 7, Dr.

Bravman’s Note, dated August 3, 2016 [#37-2] at 1. Plaintiff states that, as of August, she

could not reach overhead but “that this work restriction was meaningless because she

never reached overhead.” Response [#37] at 2; Pl.’s Ex. 6, Austin Decl. [#37-1] ¶ 7; Def.’s

Ex. 2, Austin Depo. [#36-2] at 99:2-13. However, Plaintiff also states that, as of August 3,

2016, she could not reach her hand above her head or around her back. Pl.’s Ex. 6, Austin

Decl. [#37-1] ¶ 7. Therefore, Plaintiff states that she could not remove her shirt or fasten

her bra as she had done before. Id. According to Plaintiff, her shoulder’s normal flexibility

and strength did not return until eighteen months after the surgery. Id.

       Defendant terminated Plaintiff on August 16, 2016. Def.’s Ex. 2, Austin Depo.

[#36-2] at 116:11-13. On August 26, 2016, Plaintiff had an appointment with Dr. Bravman,

at which time he released her to return to work with no restrictions, although she had by

that time been terminated from her job with Defendant. Id. at 93:1-18; 119:19-120:24;

Def.’s Ex. 4, medical records from uchealth [#36-4] at 27. Dr. Bravman’s notes state that

Plaintiff is “doing ok,” “[s]he really feels much better,” and that “her biggest complaint is that

she has had a significant problem with work. She has now lost her job.” Def.’s Ex. 4,

medical records from uchealth [#36-4] at 27. Dr. Bravman also noted that Plaintiff’s “right

shoulder shows full range of motion,” “[s]he has regained her motion very nicely,” and while

she still has a little bit of stiffness, there is no pain. Id. Dr. Bravman’s impression was that

                                               -8-
Plaintiff had “[m]ild adhesive capsulitis previously, now resolved and resolving. Clinically

doing well.” Id. Dr. Bravman also noted that Plaintiff “overall . . . looks actually quite

excellent,” and that he thought “she has made very nice progress, certainly in regard to

motion.” Id.

       While Plaintiff does not have “complete memory” of her August 26, 2016

appointment with Dr. Bravman, his notes are consistent with her memory of that

appointment and she has no reason to believe that his notes are incorrect. Def.’s Ex. 2,

Austin Depo. [#36-2] at 120:25-124:13.

                                 III. Standard of Review

       The purpose of a motion for summary judgment pursuant to Fed. R. Civ. P. 56 is to

assess whether trial is necessary. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Pursuant to Fed. R. Civ. P. 56(a), summary judgment should enter if the pleadings, the

discovery and disclosure materials on file, and any affidavits show “that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter of law.”

An issue is genuine if the evidence is such that a reasonable jury could resolve the issue

in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A fact is material if it might affect the outcome of the case under the governing substantive

law. Id.

       The burden is on the movant to show the absence of a genuine issue of material

fact. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998) (citing Celotex,

477 U.S. at 323). When the movant does not bear the ultimate burden of persuasion at

trial, the “movant may make its prima facie demonstration [of the absence of a genuine

issue of material fact] simply by pointing out to the [C]ourt a lack of evidence for the

                                             -9-
nonmovant on an essential element of the nonmovant’s claim.” Id. at 671. If the movant

carries the initial burden of making a prima facie showing of a lack of evidence, the burden

shifts to the nonmovant to put forth sufficient evidence for each essential element of her

claim such that a reasonable jury could find in her favor. See Anderson, 477 U.S. at 248;

Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321,

1326 (10th Cir. 1999). The nonmovant must go beyond the allegations and denials of her

pleadings and provide admissible evidence, which the Court views in the light most

favorable to her. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Panis v. Mission

Hills Bank, N.A., 60 F.3d 1486, 1490 (10th Cir. 1995) (citing Celotex, 477 U.S. at 324).

Conclusory statements based merely on conjecture, speculation, or subjective belief are

not competent summary judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869,

875 (10th Cir. 2004).      The nonmoving party’s evidence must be more than “mere

reargument of [her] case or a denial of an opponent’s allegation” or it will be disregarded.

See 10B Charles Alan Wright, et al., Federal Practice and Procedure § 2738 at 356 (3d ed.

1998).

         Only documents that meet the evidentiary requirements of Fed. R. Civ. P. 56 may

be considered for purposes of summary judgment. Rule 56(c) provides that:

         (1) A party asserting that a fact cannot be or is genuinely disputed must
         support the assertion by:

                (A) citing to particular parts of materials in the record, including
         depositions, documents, electronically stored information, affidavits or
         declarations, stipulations (including those made for purposes of the motion
         only), admissions, interrogatory answers, or other materials[.]

         ...

         (3) Materials Not Cited. The court need consider only the cited materials, but

                                             -10-
         it may consider other materials in the record.

         (4) Affidavits or Declarations. An affidavit or declaration used to support or
         oppose a motion must be made on personal knowledge, set out facts that
         would be admissible in evidence, and show that the affiant or declarant is
         competent to testify on the matters stated.

Fed. R. Civ. P. 56(c)(1)-(4).

                                         IV. Analysis

         The ADA prohibits discrimination in the workplace “on the basis of disability in regard

to . . . discharge of employees . . . and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). ADA discrimination claims generally follow the

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

         Under that analysis, a plaintiff carries the burden of raising a genuine issue
         of material fact on each element of [her] prima facie case. If plaintiff
         establishes a prima facie case, the burden shifts to the defendant to offer a
         legitimate nondiscriminatory reason for its employment decision. If defendant
         articulates a nondiscriminatory reason, the burden shifts back to plaintiff to
         show a genuine issue of material fact as to whether the defendant’s reason
         for the adverse employment action is pretextual.

Davidson v. Am. Online, Inc., 337 F.3d 1179, 1189 (10th Cir. 2003) (citations omitted).

         To establish a prima facie case of discrimination under the ADA, Plaintiff must show

(1) she satisfies one or more prongs of the “disability” definition in 42 U.S.C. § 12102(1),

quoted below; (2) she is qualified to perform the essential functions of her job with or

without reasonable accommodation, and (3) she suffered discrimination as a result of her

disability. See Koessel v. Sublette Cnty. Sheriff’s Dep’t, 717 F.3d 736, 742 (10th Cir.

2013).

         In the Motion [#36], Defendant solely contests Plaintiff’s ability to raise a genuine

issue of material fact as to the first element of her prima facie case, i.e. whether she had


                                              -11-
a “disability” as defined in the ADA. [#36] at 10. A “disability” is defined in the ADA as

either “(A) a physical or mental impairment that substantially limits one or more major life

activities . . . (B) a record of such an impairment; or (C) being regarded as having such an

impairment....” 42 U.S.C. § 12102(1). In this case, Plaintiff claims she had an “actual

disability” under sub-provision (A), not that she had a record of such an impairment, nor

that she was regarded as disabled by Defendant. Compl. [#3] ¶ 6. Therefore, the sole

issue presented before the Court is whether Plaintiff has presented sufficient evidence to

create a genuine dispute of material fact as to whether her recovery from shoulder surgery

qualifies as “a physical . . . impairment that substantially limits one or more major life

activities” pursuant to 42 U.S.C. § 12102(1)(A).

       To demonstrate an actual disability under 42 U.S.C. § 12102(1)(A), Plaintiff “must

(1) have a recognized impairment, (2) identify one or more appropriate major life activities,

and (3) show the impairment substantially limits one or more of those activities.” Felkins

v. City of Lakewood, 774 F.3d 647, 650 (10th Cir. 2014) (citation omitted).4 “Whether

[Plaintiff] has met the first two requirements are questions of law for the [C]ourt. But

whether the impairment substantially limits a major life activity is ordinarily a question of fact

for the jury.” Sanchez v. Vilsack, 695 F.3d 1174, 1178 (10th Cir. 2012) (quoting Carter v.

Pathfinder Energy Servs., Inc., 662 F.3d 1134, 1142 (10th Cir. 2011). The Court will

address each requirement below.

A.     Recognized Impairment and Major Life Activities

       For purposes of its Motion [#36], Defendant apparently concedes that Plaintiff had


       4
         “An individual’s disabled status is determined at the time of the adverse action.” Anderson
v. Guar. Bank & Tr. Co., No. 14-CV-01508-NYW, 2015 WL 5915366, at *10 (D. Colo. Oct. 9, 2015).

                                               -12-
a recognized impairment and identified an appropriate major life activity to satisfy the first

two elements in demonstrating her actual disability. Defendant states that:

       Accepting Plaintiff’s description of her recovery from her shoulder surgery as
       true for purposes of this motion, including the fact that she was impaired in
       the use of her arm during her three-month recovery period, one may
       conclude that Plaintiff’s major life activities of lifting and reaching were
       impaired to some degree or another.

Motion [#36] at 10-11.

       The Court agrees. Although the ADA does not define the term “physical or mental

impairment,” a regulation promulgated by the Equal Employment Opportunity Commission

(EEOC) defines the term to include “[a]ny physiological disorder or condition, cosmetic

disfigurement, or anatomical loss affecting one or more body systems, such as neurological

[or] musculoskeletal….” 29 C.F.R. § 1630.2(h)(1). Here, it is undisputed that Plaintiff’s

impairment was related to her recovery from shoulder surgery which is a condition affecting

Plaintiff’s musculoskeletal system. Accordingly, the Court finds that Plaintiff had a physical

impairment to her left shoulder. See O’Connell v. Onondaga Cty., No. 509CV364FJSATB,

2012 WL 12895022, at *4 (N.D.N.Y. Feb. 9, 2012) (finding that a loss in use of the plaintiff’s

shoulder “qualifies as a ‘physical impairment’ within the meaning of the ADA since it is a

physiological disorder affecting the musculoskeletal system.”). With respect to “major life

activities,” the ADA as amended defines that term to include “caring for oneself, performing

manual tasks,” “lifting,” and “working.” 42 U.S.C. § 12102(2)(A). In this case, it is

undisputed that Plaintiff’s alleged disability affected the major life activity of lifting, satisfying

the second element of the “actual disability” definition.

       Therefore, the Court finds that Plaintiff has identified a recognized impairment and

major life activity to satisfy the first two elements in demonstrating her actual disability

                                                -13-
under the ADA, 42 U.S.C. § 12102(1)(A).

B.     Substantial Limitation

       With respect to the above stated elements, Defendant’s sole argument is that

Plaintiff’s “temporary impairment [ ] was not sufficiently severe to substantially limit one or

more of her major life activities.” Motion [#36] at 10 (emphasis added). Plaintiff counters

that, given the broad construction of the “substantially limit” standard, sufficient evidence

exists for a jury to find that her shoulder recovery substantially limited her major life activity

of lifting. See generally Response [#37] at 4-14. Although this case poses a close call, the

Court ultimately agrees with Plaintiff.

       As stated above, “whether the impairment substantially limits a major life activity is

ordinarily a question of fact for the jury.” Sanchez, 695 F.3d at 1178 (quoting Carter, 662

F.3d at 1142; see also Crowell v. Denver Health & Hosp. Auth., 572 F. App’x 650, 657

(10th Cir. 2014); Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1129 (10th Cir.

2003). To determine whether Plaintiff produced sufficient evidence for a reasonable jury

to find that her shoulder recovery substantially limited her ability to lift, the Court looks to

the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553 (2008) (“ADAAA”),

and the EEOC regulations implementing the ADAAA, 16 C.F.R. pt. 1630. See Wisler v.

Sonnenalp Properties, Inc., No. 15-CV-02609-CMA-GPG, 2017 WL 5990096, at *5 (D.

Colo. July 12, 2017).

       The ADAAA went into effect on January 1, 2009, and was enacted “with the explicit

purpose of broadening the protections of the [ADA] and rejecting certain Supreme Court

law interpreting the ADA’s definition of disability.” Marsh v. Terra Int’l (Oklahoma), Inc., 122

F. Supp. 3d 1267, 1276-77 (N.D. Okla. 2015) (citing Pub.L. No. 110-325, 122 Stat. 3553);

                                              -14-
see Crowell, 572 Fed. Appx. at 658 (quoting 42 U.S.C. § 12102(4)(A)) which states that

“[t]he definition of disability in this chapter shall be construed in favor of broad coverage .

. . to the maximum extent permitted by the terms of this chapter”); see Carter, 662 F.3d at

1144 (“Congress amended the ADA in 2008 to correct what it viewed as an overly

restrictive interpretation of the statute’s terms that had been adopted by the Supreme Court

in [Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999) and Toyota Motor Mfg., Ky., Inc.

v. Williams, 534 U.S. 184 (2002)].”) (internal quotation marks omitted); Allen v. SouthCrest

Hosp., 455 Fed. Appx. 827, 834 (10th Cir. 2011) (discussing the “more favorable definition

of disability as clarified by the [ADAAA] and applied in the new regulations promulgated

under the ADAAA”). As to the “substantial limitation” requirement, the ADAAA “created a

broader definition of disability to protect more individuals, by . . . directing courts to interpret

‘substantial limitation’ broadly in favor of coverage.” Smothers v. Solvay Chem., Inc., 740

F.3d 530, 545 n.16 (10th Cir. 2014).

       “In turn, EEOC regulations now provide that the term ‘substantially limits’ is to be

construed broadly in favor of coverage and is not meant to be a demanding standard.”

Crowell, 572 F. App’x at 658 (citing 29 C.F.R. § 1630.2(j)(1)(i) which mandates that “[t]he

term ‘substantially limits’ shall be construed broadly in favor of expansive coverage, to the

maximum extent permitted by the terms of the ADA[,] [and that] ‘[s]ubstantially limits’ is not

meant to be a demanding standard”); see also Marsh, 122 F. Supp. 3d at 1276-77

(discussing the “water[ed] down” standard for whether an impairment substantially limits

a major life activity). Specifically, EEOC regulations provide that “[a]n impairment need not

prevent, or significantly or severely restrict, the individual from performing a major life

activity in order to be considered substantially limiting.” 29 C.F.R. § 1630.2(j)(1)(ii). The

                                               -15-
impairment need merely “substantially limit[ ] the ability of an individual to perform a major

life activity as compared to most people in the general population.” Id. In sum,

       The primary object of attention in cases brought under the ADA should be
       whether covered entities have complied with their obligations and whether
       discrimination has occurred, not whether an individual’s impairment
       substantially limits a major life activity. Accordingly, the threshold issue of
       whether an impairment “substantially limits” a major life activity should not
       demand extensive analysis.

Id. § 1630.2(j)(1)(iii). With the above in mind, the Court addresses the arguments raised

by Defendant’s Motion [#36].

       The crux of Defendant’s argument is that, even under the broader construction of

the ADAAA, Plaintiff’s shoulder recovery (impairment) cannot be found “substantially

limiting” given its short duration of three months and lack of any long-term impact. In

support, Defendant first cites to the appendix of the EEOC regulations which provides the

following hypothetical: “[I]f an individual has a back impairment that results in a 20-pound

lifting restriction that lasts for several months, he is substantially limited in the major life

activity of lifting, and therefore covered under the first prong of the definition of disability.”

29 C.F.R. § 1630.2(j)(1)(ix) (app.). Defendant argues that Plaintiff’s circumstance does not

fit this hypothetical, apparently because “several months” cannot equate to three months.

Motion [#36] at 14. Whether this is true is simply a matter of interpretation as illustrated by

the fact that Plaintiff cites the same exact excerpt in support of her position. Response

[#37] at 7. Regardless, reading the appendix as a whole, the above hypothetical is clearly

used to demonstrate that an impairment lasting fewer than six months can still be

“substantially limiting” under the ADA as amended. 29 C.F.R. § 1630.2(j)(1)(ix) (app.).

       Defendant also cites cases in the Tenth Circuit to demonstrate that, typically,


                                              -16-
“temporary disabilities do not substantially limit a major life activity or trigger protections of

the ADA.” Motion [#36] at 14-15. While certain statements from these cases do provide

some support for that proposition, the Court is not inclined to follow the decisions for two

reasons. First, as Plaintiff notes, a majority of these decisions involved pro se plaintiffs

who, in many instances, failed to file any response to the motion for summary judgment

pending before the court. See Anderson v. Guar. Bank and Trust Co., 2015 WL 5915366,

at *11 (D. Colo. Oct. 9, 2015) (holding pro se plaintiff, who did not file a response to the

motion for summary judgement, failed to identify a major life activity); Morgan v. Goodwill

Indus. of Denver, Inc., 2013 WL 6728777, at *5-6 (D. Colo. Dec. 20, 2013) (same); Peoples

v. Langley/Empire Candle Co., 2012 WL 171340, at *2-3 (D. Kan. Jan. 12, 2012) (pro se

plaintiff). Second, and more importantly, these courts heavily relied on pre-ADAAA caselaw

in finding temporary impairments to not be substantially limiting. See Foster v. Mtn. Coal

Co., 2014 WL 7330806, at *10, 10 (D. Colo. Dec. 22, 2014), rev’d, 830 F.3d 1178 (10th Cir.

2016) (relying on pre-ADAAA decisions to find a temporary disability does not meet the

standards of the ADA); Morgan, 2013 WL 6728777, at *4-5 (relying on Toyota Motor, 534

U.S. 184 (2002), and other pre-ADAAA decisions in stating that a person is not disabled

where the impairment is temporary); Peoples, 2012 WL 171340, at *2 (relying on

pre-ADAAA decisions in stating that a temporary disability while recuperating from surgery

is generally not a disability under the ADA).

       Moreover, as Defendant concedes, there is a recent decision in this district which

found that a “temporary impairment” does constitute a disability. Motion [#36] at 15 n.5

(citing Wisler, 2017 WL 5990096 (D. Colo. July 12, 2017)). In Wisler, the plaintiff suffered

from a blister on his right foot which caused him to work off his feet for two weeks and wear

                                              -17-
a weight-bearing boot for fewer than four months until his foot healed. Wisler, at *2.

Although the court ultimately granted the defendant’s motion for summary judgment on

other grounds, the court held that a jury could reasonably conclude that the plaintiff’s

impairment was substantially limiting based on these facts. Id. at *6. In doing so, the court

acknowledged the ADAAA’s “broad and generous standard,” citing the legislative history

and EEOC implementing regulations referred to above. Id. at *5-6.

       Although Defendant argues that Wisler is in the distinct minority of decisions on

whether temporary impairments can be substantially limiting, that does not appear to be

the case. Indeed, the decision Defendant cites for this argument discusses the differing

authority on whether a temporary impairment, like a broken arm, can be substantially

limiting. See Orr v. City of Rogers, 232 F. Supp. 3d 1052, 1064-65 (W.D. Ark. 2017),

reconsideration denied, No. 5:15-CV-05098, 2017 WL 772913 (W.D. Ark. Feb. 27, 2017).

While Orr does cite cases where broken arms and similar injuries were found to not be

disabilities under the ADA, it also noted that “some courts have found that, post-ADAAA,

comparable temporary impairments do constitute disabilities.” Id. Other decisions reflect

this fact. See e.g., Henson v. Amerigas Propane, Inc., No. CIV-15-163-RAW, 2016 WL

3190220, at *4 (E.D. Okla. June 7, 2016), aff’d, 681 F. App’x 697 (10th Cir. 2017) (declining

to grant summary judgment for defendant on the argument that plaintiff’s “non-severe,

temporary” hand injury was not substantially limiting); Summers v. Altarum Inst., Corp., 740

F.3d 325, 330-31 (4th Cir. 2014) (holding that a temporary impairment can be substantially

limiting); Miller v. Coca-Cola Refreshments USA, Inc., 2018 WL 1456502, *11 (W.D. Pa.

2018) (finding lifting restriction for three months to be substantially limiting); Bob-Maunuel

v. Chipotle Mexican Grill, Inc., 10 F. Supp. 3d 854, 881 (N.D. Ill. 2014) (finding plaintiff’s

                                            -18-
hernia to be substantially limiting although temporary); Vanhorn v. Hana Grp., Inc., 979 F.

Supp. 2d 1083, 1093-94 (D. Haw. 2013) (collecting cases that found a genuine issue of

material fact on the issue of disability where the impairment was of short duration).

       In this case, the Court must ultimately be mindful that the term “substantially limits”

is not meant to be a demanding standard and, whether that standard is met, is ordinarily

a question of fact for the jury. See Crowell, 572 F. App’x at 658; Sanchez, 695 F.3d at

1178. Plaintiff has presented evidence that she could not use her arm for any reason for

six weeks after her surgery. Def.’s Ex. 2, Austin Depo. [#36-2] at 84:24-85:20; Pl.’s Ex. 6,

Austin Decl. [#37-1] ¶ 5. She also provides evidence that her recovery lasted three

months, during which time she experienced pain and discomfort and was under lifting

restrictions prescribed by her doctor. Def.’s Ex. 5, Pl.’s Resps. to Interrogs. [#36-5] at 2-3;

Def.’s Ex. 2, Austin Depo. [#36-2] at 54:4-57:25; 97:20-99:1; 100:10-13; Def.’s Ex. 1,

Darmofal Aff. [#36-1] ¶ 7; Ex. B to Darmofal Aff. [#36-1] at 12. At the time of her

termination, Plaintiff could not reach her hand above her head or around her back and thus

could not remove her shirt or fasten her bra as she had done so before. Pl.’s Ex. 6, Austin

Decl. [#37-1] ¶ 7. Viewing these facts in a light most favorable to Plaintiff as the Court must

here, and construing the evidence broadly in favor of expansive coverage as required by

the ADAAA, the Court finds that a jury could reasonably find that Plaintiff’s shoulder

recovery substantially limited her ability to lift as compared to most people in the general

population.

       Accordingly, the Court concludes that Plaintiff has satisfied the three elements to

demonstrate her actual disability and establish her prima facie case of discrimination under

the ADA. In short, the Court finds that summary judgment is inappropriate as to whether

                                             -19-
Plaintiff was disabled within the meaning of the ADA.

                                    IV. Conclusion

      For the foregoing reasons,

      IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment [#36]

is DENIED.

      Dated: December 13, 2018




                                          -20-
